Citation Nr: 1140417	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-35 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

REMAND

The Veteran had active military service from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A veteran may be nevertheless entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran has been awarded service connection for the following disabilities:  hammer toes of the left foot with amputation of the fifth toe, evaluated as 30 percent disabling; right fifth toe amputation with metatarsal head resection, evaluated as 20 percent disabling; prepyloric ulcer, evaluated as 10 percent disabling; hammer toes of the right foot, evaluated as 10 percent disabling; right ear hearing loss, evaluated as noncompensably (zero percent) disabling; and hemorrhoids with anal fissure, evaluated as noncompensably disabling.  The Veteran's ratings combine to be 60 percent disabling.  See 38 C.F.R. § 4.25 (2010).

At first glance, the ratings do not appear to satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  However, for the purpose of one 60 percent disability, disabilities of one or both lower extremities, including the bilateral factor, will be considered one disability.  See 38 C.F.R. § 4.16(a).  When combining the ratings pertaining to the feet and toes (30, 20, and 10), the resultant combined rating is 50 percent.  The bilateral factor applies in this instance and it is calculated as "5.0" or 10 percent of the 50 percent.  See 38 C.F.R. § 4.26 (2010).  When adding, and not combining, the bilateral factor to the existing rating (50 + 5), the resultant rating is 55 percent.  Id.  This rating is converted to the nearest number divisible by 10-60 percent in this case.  See 38 C.F.R. § 4.25.  Due to these provisions, it may be said that the Veteran has "one" service-connected disability that is ratable at 60 percent for the purposes of the TDIU analysis.  Accordingly, with a liberal reading of § 4.16, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirements of § 4.16(a).  Even so, before granting TDIU, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

(The Board notes that the Veteran's service-connected disabilities have had slightly different ratings assigned during the pendency of the TDIU claim.  However, under similar calculations, the percentage requirements of 38 C.F.R. § 4.16(a) have been met throughout the various rating periods.)

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In his June 2006 application for benefits, the Veteran indicated that he last worked full time in March 1996 at the Immigration and Naturalization Service in the United States Department of Justice.  He stated that he was a district adjudication officer.  The Veteran asserted that he was unable to secure or follow any substantially gainful employment due to his service-connected disabilities pertaining to his feet, arthritis, and his stomach.  He stated that he had not tried to obtain employment on account of his doctor's advice.  The Veteran indicated that he had a college education with a Master's degree in education.  He reported that he was in receipt of disability benefits from the Social Security Administration (SSA).

SSA made a determination that the Veteran was disabled as of September 1, 1998.  SSA found the Veteran to be disabled primarily on account of the "late effects of musculoskeletal and connective tissue injuries (amputation)" and secondarily on account of "disorders of the muscle, ligament, and fascia."

At a December 2007 hearing before the RO, the Veteran stated that he had difficulty with walking and balancing when he was previously working, particularly when pavement or cement was involved.  He was on his feet constantly and it became more difficult.  The Veteran attempted to transfer from New York City to Minneapolis, but when he did, the position was terminated and he was not hired.  Although he believed that all of his service-connected disabilities cause him to be unemployable, the problems with his feet were the primary concern.  The Veteran indicated that his non-service-connected disabilities were not a problem.  He stated that he volunteered his time on occasion but that he primarily sat at an information desk and pointed in the direction people were to go.

The record reflects that the Veteran has multiple non-service-connected disabilities.  Most recently, a November 2007 VA treatment record included a list of his problems and past medical history.  They include:  Parkinson's disease, left ear hearing loss, idiopathic peripheral neuropathy, essential hypertension, elbow bursitis, impotence, gout, bilateral carpal tunnel syndrome, sleep apnea, osteoarthritis of multiple joints, allergies, varicose veins in the right leg, Meniere's disease, and a skiing accident that resulted in fracture of the cervical spine, the right hand, and the right tibia and fibula.  In addressing a TDIU claim, non-service-connected disabilities are not for consideration.

In November 2006, the Veteran underwent a VA general physical examination and a VA audiological examination.  He underwent further VA examination of his hemorrhoid problems in April 2007 and June 2007.  Although the symptomatology associated with the Veteran's service-connected disabilities was addressed in the examination reports, an opinion was not provided that addressed whether Veteran's service-connected disabilities combine to preclude him from securing or following a substantially gainful occupation.  Such an opinion is necessary in deciding the claim.  Therefore, the Board finds that the TDIU claim should be remanded in order to schedule the Veteran for a VA examination to answer the question.  

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Sioux Falls, South Dakota.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since December 2007) from the Sioux Falls VAMC and associate the records with the claims folder.

2.  Schedule the Veteran for a VA examination in connection with the TDIU claim.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  An appropriately designated physician should review the claims file and take a detailed history regarding the Veteran's employment and education and vocational attainment.  The examiner is requested to provide a definite opinion as to whether the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  (Service connection is in effect for hammer toes of the left foot with amputation of the fifth toe, right fifth toe amputation with metatarsal head resection, prepyloric ulcer, hammer toes of the right foot, right ear hearing loss, and hemorrhoids with anal fissure.)  If the examiner finds that the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment only in combination with non-service-connected disabilities, the examiner should say so.

3.  After undertaking any other development deemed appropriate, re-adjudicate the TDIU claim.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

